Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: We conclude that the court erred in instructing the jury that it might take into consideration in passing on the credibility of the defendant a paper which the court characterized “ a copy of the Motor Vehicle Report ”. The paper was not received in evidence nor marked for identification and was not properly before the court. We also reach the conclusion that the court erred in refusing to grant defendants’ request to charge the legal effect of subdivision 6 of section 88 of the Vehicle and Traffic Law relating to speed and his comment that speed itself was not a factor to be considered by the jury. All concur except MeCurn, P. J., and Goldman, J., who dissent and vote for affirmance. (Appeal from a judgment of Niagara Trial Term for plaintiff in an automobile negligence action.) Present — MeCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ.